Citation Nr: 0610096	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  96-51 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Evaluation of lumbar myofascial pain syndrome, with 
history of disc space narrowing with L5 radiculopathy, 
evaluated as 10 percent disabling from September 2, 1994, and 
40 percent disabling from July 21, 2000.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May to October 1987, and 
from May 1990 to September 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision that denied 
service connection for post-traumatic stress disorder (PTSD).  
This decision also granted service connection for lumbar 
myofascial pain syndrome, which was initially evaluated as 10 
percent disabling effective from September 2, 1994.  The 
veteran appealed this initial evaluation.  By rating decision 
of March 2001, the RO granted an increased evaluation to 40 
percent for the veteran's lumbar myofascial pain syndrome 
effective from July 21, 2000.  The veteran continued the 
appeal.

This case was remanded by the Board in November 2003 so that 
the agency of original jurisdiction (AOJ) could review 
evidence developed by the Board.  The case has now returned 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that during his active service he 
was subjected to multiple personal/sexual assaults.  These 
include: 1) being molested by a noncommissioned officer while 
driving around Ft. Gordon, Georgia on August [redacted], 1987; 2) 
being drugged and raped by three other servicemembers in 
1987; 3) being harassed by a superior during his service in 
the Gulf War and Germany in 1991 for refusing to have sex 
with the supervisor; 4) having a fellow soldier on a detail 
during the Gulf War expose himself and request sex; and, 5) 
having a roommate/soldier threaten the appellant with a 
loaded rifle in 1990.

VA has received a military police investigation report of the 
attack on August [redacted], 1987.  This stressor is verified.  
However, the other stressors have not been verified.  The 
veteran indicated in a statement of July 2002 that he had 
discussed his circumstances and harassment from his superiors 
with an officer of the Judge Advocate Generals Corp (JAG) in 
Germany, apparently in 1991.  The available service records 
do not contain such a report.  On remand, the AOJ should 
request any available report of the veteran's complaints to 
JAG in 1991 from the appropriate custodian.  In addition, the 
AOJ should request the veteran to specifically indicate 
whether he filed formal complaints/reports regarding his 
other personal/sexual traumas.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. §§ 3.159(c)(2), 3.303(f) (2005); see 
also Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) (VA 
must obtain all pertinent records which have been called to 
its attention.)

The veteran was afforded two VA psychiatric examinations in 
December 1994.  Based the veteran's recitation of her 
personal/sexual assaults, one examiner diagnosed adjustment 
disorder secondary to sexual harassment and sexual pressures 
in military service.  A second examiner opined that "much 
of" the veteran's problems stemmed from his pre-service 
traumas, that there was no "traumatic precipitator" from 
his active service periods, and there were no specific 
symptoms of PTSD.  The appellant's psychiatric treatment 
records have noted diagnoses of PTSD.  A VA psychiatric 
examiner in May 2004 noted a diagnosis of PTSD due to 
"childhood and military traumas."  The history of these 
traumas appears to be based on the veteran's own recitation 
of his history.  The AOJ thereafter requested that the 
examiner form an opinion on whether the verified stressor 
from 1987 had caused or aggravated the veteran's PTSD.  The 
examiner prepared an addendum in August 2005 in which he 
noted that the prior interview had not revealed the 
percentage of [the veteran's] symptoms of PTSD caused by the 
one confirmed trauma in 1987.  He indicated that he could not 
answer the AOJ's request without conducting another 
examination of the veteran.  Such an examination was not 
obtained.  Based on this history, the Board finds that 
another VA psychiatric examination is necessary to determine 
whether the veteran's current PTSD was caused or aggravated 
by the verified in-service stressors.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005); see Myers v. 
Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004) (The duty to assist requires VA to 
obtain a medical opinion as to the relationship between an 
in-service event, injury, or symptomatology and a current 
disability.); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board cannot base its decisions on its own 
unsubstantiated medical opinion.)

In addition, VA obtained additional service medical records 
in September 2005.  These records have not been reviewed by 
any of the veteran's examiners, nor has the AOJ reviewed this 
evidence.  On remand, this evidence must be made available to 
the VA healthcare professional conducting the veteran's 
compensation examination.  

Regarding the issue of the evaluation for the veteran's 
lumbar myofascial pain syndrome, the appellant submitted a 
typed statement in September 2005 that claimed he had lost 
time from work due to his service-connected low back 
disability.  See 38 C.F.R. § 3.321(b)(1) (Marked interference 
with employment may be the basis for an award of an extra-
schedular evaluation).  The veteran claimed that this fact 
was documented in the records of his employer and 
specifically requested that VA obtain this evidence and 
consider it in evaluating the low back disability.  This 
evidence has not been obtained by VA.  On remand, these 
records should be requested from the veteran's employer.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
request him to provide detailed 
information regarding his meeting with 
JAG, presumably in 1991, to complain 
about harassment he suffered from his 
superiors.  The appellant should provide 
the month/year of this meeting and JAG 
office location.  The appellant should 
also be asked to identify whether he had 
formally reported his other 
personal/sexual assaults (other than the 
August [redacted], 1987 assualt) to authorities.  
If so, the veteran should identify the 
date this was reported and the 
name/office of the authority to which he 
reported the assault.  Once this 
information is received, the AOJ should 
contact the appropriate custodians and 
request any available reports of the 
veteran's complaints of harassment and/or 
sexual/personal assualts.  All evidence 
and/or responses received should be 
associated with the claims file.  

3.  The AOJ should contact the Portland, 
Oregon VA Medical Center (or the 
appropriate VA Health Care System) and 
request copies of the veteran's treatment 
records dated from May 2003 to the 
present time.  The Vet Center in Salem, 
Oregon, should also be contacted and 
requested to provide copies of the 
veteran's treatment records dated from 
July 2002 to the present time.  All 
responses and/or evidence received should 
be incorporated into the claims file.

4.  The AOJ should contact the veteran 
and request him to provide the 
appropriate signed release forms so that 
his medical records in the possession of 
his employer can be obtained by VA.  
After such forms have been returned to 
VA, the AOJ should contact the veteran's 
current employer (whose address is noted 
in the veteran's typed letter dated in 
September 2005) and request copies of all 
medical records indicating treatment or 
time lost due to the appellant's low back 
disability.  All responses and/or 
evidence received should be incorporated 
into the claims file.

5.  After the above development has been 
completed and all evidence received 
associated with the claims file, the RO 
should make a determination on whether 
any alleged in-service stressor has been 
corroborated by the evidence of record.  
Please note, the Board considers the 
personal/sexual assault of August 1987 
documented in the military police 
investigation as verified.  The RO should 
make a written report for the record on 
its determination of whether any 
additional in-service stressor has been 
corroborated and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD.  The claims 
folder must be sent to the examiner for 
review.  A copy of this remand must also 
be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged in-service sexual/personal 
assaults.  He has also acknowledged long 
standing abuse by his mother, step-
father, and brother prior to his entering 
military service.  The available service 
records confirm that the veteran was 
assaulted on August [redacted], 1987.  The Board 
considers this personal/sexual assault to 
be verified.  Accompanying these 
instructions should be a determination by 
the RO if any additional alleged 
stressors have been verified by the 
record.  

The veteran's entrance examinations in 
April 1987 and January 1990 reported her 
psychiatric evaluations to be normal.  He 
denied having any medical history of 
psychiatric symptoms.  In January 1994, 
the veteran received counseling and a 
psychological evaluation in connection 
with his attempt to have his child 
returned to his care.  No diagnosis was 
noted on this examination report.  At the 
time of his separation examination in 
March 1994, he indicated that he had a 
history of depression, excessive worry, 
and nervous trouble.  His psychiatric 
evaluation was again reported to be 
normal.  The veteran's post-service 
psychiatric examiners have noted 
conflicting opinions regarding whether 
the veteran currently suffers with PTSD 
and, if so, what is the etiology of this 
disorder.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD, or aggravate a pre-existing PTSD 
beyond the natural course of this 
disorder.  In this regard, the examiner 
is instructed to consider only the 
stressors identified by the Board (the 
verified sexual assault on August [redacted], 
1987) and by the RO as verified by the 
record.  The examiner should utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

If the veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any 
psychiatric disorder was either incurred 
in, or aggravated beyond its natural 
course by, the veteran's active service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

7.  The AOJ should also schedule the 
veteran for a VA orthopedic examination to 
determine the severity of his service-
connected lumbar myofascial pain syndrome.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  

The examiner should identify all 
residuals attributable to the veteran's 
lumbar myofascial pain syndrome.  The 
examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  

The examiner should report the range of 
motion measurements for the lumbar spine in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified by degrees of 
motion, if possible.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should also document the 
number of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

8.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD and evaluation of his 
lumbar myofascial pain syndrome, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decisions with respect to these claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


